Citation Nr: 1231921	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  10-39 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

Entitlement to an increased rating for posttraumatic headaches, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from October 1988 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his September 2010 VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran requested a hearing before the Board at a local VA office.  In August 2012 the Veteran's representative indicated that efforts had been made to contact the Veteran to clarify his hearing preference, but that they had been unable to contact him.  The representative requested that the Veteran be scheduled for a Travel Board hearing per his original request.  

As such, the appeal must be returned to the RO for scheduling of a Travel Board hearing.  Accordingly, the case is REMANDED for the following action:

The Veteran is to be scheduled for a Travel Board hearing at the Cleveland RO before a Veterans Law Judge.  

After the appellant has been afforded an opportunity to appear at a hearing before a Veterans Law Judge, the RO need not take any further adjudicatory action, but 

should return the claims folder to the Board for further appellate review.   



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



